  "'A0245B        (Rev. 12/11) Judgment in a Criminal Petty Case
                                                                                                                                FILED
                  Sheet 1


                                             UNITED STATES DISTRICT                                      Cou1 T cLERK            us 01s,.R1cT couRr
                                                                                                                     SOUTHER!\/ ,ilSTRICT OF CALIFO~NIA
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                     BY                         !1fOUTY

                   UNITED STATES OF AMERICA                                       .ruDGMENT IN A CRIMINAL CASE
                                        v.                                        (For Offenses Committed On or After November 1, 1987)

                            Nadia Corona Romero (4)                                Case Number: 19-cr-03538-AHG

                                                                                    Benjamin B. Kington
                                                                                  Defendant's Attorney
 REGISTRATION NO. 87070298

 •
 1HE DEFENDANT:
 181 pleaded guilty to count(s) ONE(!) OF THE SUPERSEDING INFORMATION (Misdemeanor)
 D       was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         after a plea ofnot guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                           Count
      Title & Section                     Nature of Offense                                                                               Number(s)
        8: 1325; 18:3               IMPROPER ENTRY (MISDEMEANOR); ACCESSORY
                                    AFTER THE FACT (MISDEMEANOR)




             The defendant is sentenced as provided in pages 2 through                 2        of this judgment.

D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
181 Count(s) UNDERLYING INFORMATION                           is   are~ dismissed on the motion of the United States.
181 Assessment: $10.00 - Remitted


181   Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                    SEPTEMBER 24, 2019
                                                                                    Date of lmposlllon of Sentence




                                                                                   HON. X'LLISON H. GODDARD
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                                             19-cr-03538-AHG
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - hnprisonment

                                                                                                              2_
                                                                                             Judgment- Page _ _       of       2
DEFENDANT:   Nadia Corona Romero (4)
CASE NUMBER: 19-cr-03538-AHG

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED.




   D Sentence imposed pursuant to Title 8 USC Section 1326(b).
   D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa.m.                         Op.m.         on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •-------------------------
           • as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.


                                                                 RETURN

I have executed this judgment as follows:

          Defendant delivered on                                                  to

at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                           UNITED STATES MARSHAL


                                                                       By-----=-----------=------
                                                                                       DEPUTY UNITED STATES MARSHAL




                                                                                                                    19-cr-03538-AHG
